

Exhibit 10.6 (d)
 
Fourth Amendment to
 
Frozen Food Express Industries, Inc. 401(k) Savings Plan
 
(As Restated January 1, 2001)
 
This Amendment is adopted by Frozen Food Express Industries, Inc. (the
“Company”), a Texas corporation, having its principal office in Dallas, Texas.
 
R e c i t a l s:
 
WHEREAS, the Company has previously established the Frozen Food Express
Industries, Inc. 401(k) Savings Plan, as restated effective January 1, 2001 (the
“Plan”) for the benefit of those employees who qualify thereunder and for their
beneficiaries; and
 
WHEREAS, the Company has adopted three amendments to the Plan; and
 
WHEREAS, the Company desires to adopt a fourth amendment to the Plan to provide,
effective August 1, 2004, that employer matching contributions to the Plan may
be made in either Company Stock (as defined in the Plan) or cash;
 
NOW, THEREFORE, pursuant to Section 15.1 of the Plan, Section 4.2(a) of the Plan
is amended as underlined to be and read as follows, effective August 1, 2004:
 
 

 
4.2 (a)
Matching Employer Contributions. In addition to the total amount of Savings
Contributions elected for each month pursuant to Section 4.1, but subject to the
limits of Section 4.2(c), each Employer shall, as a Matching Employer
Contribution to the Plan, pay to the Trustee for each calendar quarter an amount
equal to fifty percent (50%) of each Participant’s Savings Contributions for
each payroll period pursuant to Section 4.1 hereof which does not exceed four
percent (4%) of his Compensation for such payroll period. Matching Employer
Contributions may be made in either Company Stock in accordance with the closing
market price on the business day immediately preceding the day such
Contributions are made or in cash. In accordance with Section 7.2(a), such
Contributions may be re-invested by the Trustee in accordance with Participant
direction.

 


 
IN WITNESS WHEREOF, FROZEN FOOD EXPRESS INDUSTRIES, INC. has caused this Fourth
Amendment to be executed on this 4th day of August, 2004, effective as of August
1, 2004, by the undersigned duly appointed and authorized officer.
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By: /s/ Stoney M. Stubbs, Jr
 
Name: Stoney M. Stubbs, Jr.
 
Title: President and CEO
 




 
